UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

This is in response to your letter of June 10, 2002 seeking guidance regarding the
allowable rates for independent educational evaluations (IEE) as set by the Massachusetts
Department of Education (MASSDE). Specifically, you state in your letter that your
daughter has been diagnosed with autism with extensive and complicated medical,
psychological, and educational needs. You have been unable to obtain an IEE because
you cannot find a qualified examiner that will conduct the evaluation at the rate set by
MASSDE.
The Individuals with Disabilities Education Act (Part B) affords a parent the right to a
publicly-funded IEE if the parent disagrees with an evaluation obtained by the public
agency. 34 CFR §300.502(b)(1). If a parent requests an IEE at public expense, the
public agency must, without unnecessary delay, either initiate a hearing under 34 CFR
§300.507 to show that its evaluation is appropriate or ensure that an IEE is provided at
public expense, unless the agency demonstrates in a hearing under §300.607 that the
evaluation obtained by the parent did not meet agency criteria. 34 CFR §300.502(b)(2).
Under 34 CFR §300.502(e)(1), the criteria under which the publicly-funded IEE is
obtained, including the location of the evaluation and the qualifications of the examiner,
must be the same as the criteria that the public agency uses when it initiates an
evaluation. Except for the criteria described above, a public agency may not impose
conditions or timelines related to obtaining an IEE at public expense.
The denial of an IEE based solely on financial cost would be inconsistent with 34 CFR
§300.502. To avoid unreasonable charges for IEEs, the school district may establish
maximum allowable charges for specific tests. When enforcing reasonable cost
containment criteria, the district must allow parents the opportunity to demonstrate that
unique circumstances justify an IEE that does not fall within the district's criteria. If an
IEE that falls outside the district's criteria is justified by the child's unique circumstances,
that IEE must be publicly-funded. If the total cost of the IEE exceeds the maximum
allowable costs and the school district believes that there is no justification for the excess
cost, the school district cannot in its sole judgment determine that it will pay only the
maximum allowable cost and no further. The public agency must, without unnecessary
delay, initiate a hearing to demonstrate that the evaluation obtained by the parent did not
400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 meet the agency's cost criteria and that unique circumstances of the child do not justify
an IEE at a rate that is higher than normally allowed. See the February 2, 1995 Letter to
Anonymous and the September 10, 2001 Letter to Petska, enclosed and MASSDE
regulations at 603 CMR 28-04(5) and Administrative Advisory SPED 2001-3.
I hope that this information is helpful. If this Office can be of further assistance, please
contact Dr. Ken Kienas of my staff at (202) 205-9057.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
Enclosures
cc: Marcia Mittnacht, MASSDE

